DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Applicant's after final submission filed on 3/16/2021 has been entered as compliant. Claims 24-31, and 45-47 have been cancelled, Claims 32-34 are pending and claims 32 and 34 are allowed in the current application.

EXAMINER’S AMENDMENT

An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows:  Claim 33 from the listing of 3/16/2021 is being cancelled for depending from cancelled claim 24.  
Authorization for this examiner’s amendment was given in a telephone interview with applicant’s attorney, Jordan A. Kwan (Reg. No. 67, 954), on 03/17/2021.

Reasons for Allowance

Claims 32 and 34 are allowed. The following is an examiner’s statement of reasons for allowance: 
Claim 32 is allowed because the prior art of record does not teach or suggest, singularly or in combination, at least the limitations “the hydropropyl-cellulose has a formulation weight of about 22.1% and a dry weight of about 83.33%; the povidone has a formulation weight of about 2.2% and a dry weight of about 8.33% the glycerine has a formulation weight of about 2.2% and dry weight of about 8.33%; and the dehydrated ethanol has a formulation weight of about 73.5%”.   



Also see applicant’s arguments presented in applicant’s response of 3/16/2021 on page 4 about the interpretation of claim objection, which are persuasive. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JYOTI CHAWLA whose telephone number is (571)272-8212.  The examiner can normally be reached on M-F 9:30- 5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Erik Kashnikow can be reached on 571-270-3475.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through 





/JYOTI CHAWLA/Primary Examiner, Art Unit 1792